Filed 4/26/22 P. v. Batten CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




 THE PEOPLE,                                                                                   C092949

                    Plaintiff and Respondent,                                   (Super. Ct. No. S16CRF0021)

           v.

 TRISTAN DEMOND BATTEN,

                    Defendant and Appellant.



         Defendant Tristan Demond Batten entered into a negotiated plea agreement with
prosecutors in November 2016. Pursuant to the plea agreement, defendant pled guilty to
first degree murder, voluntary manslaughter, and two counts of second degree robbery,
and admitted a firearm allegation. He also agreed to cooperate with the prosecution and
testify truthfully against a codefendant and others. The prosecution, for its part, agreed
that defendant would be permitted to withdraw his plea to the first degree murder charge
upon satisfying his obligations under the agreement. That charge would be dismissed,
and defendant would receive a stipulated sentence of nine years.



                                                             1
       Plans changed with the passage of Senate Bill No. 1437, which became effective
on January 1, 2019. (2017-2018 Reg. Sess.) (Stats. 2018, ch. 1015, § 4) (Senate Bill
1437.)1 Defendant filed motions to dismiss the first degree murder count and withdraw
his plea, each asserting that he could not be responsible for first degree murder under the
new law because he was not the direct perpetrator of the murder, did not aid or abet the
actual killer, and did not act with reckless indifference to human life. The trial court
denied the motions.
       Defendant then stopped cooperating with prosecutors. He filed a sentencing
memorandum and motion to dismiss, arguing, again, that he could not be responsible for
first degree murder under Senate Bill 1437 because he was not the direct perpetrator of
the murder, did not aid or abet the actual killer, and did not act with reckless indifference
to human life. The trial court denied the motion, ruling that defendant was bound by the
terms of the plea agreement. The trial court then sentenced defendant to an indeterminate
term of 25 years to life for first degree murder plus one year for the gun enhancement,
and a determinate term of four years for the two robbery counts. The trial court also
imposed a term of three years for voluntary manslaughter but stayed imposition of the
sentence pursuant to section 654.
       Defendant appeals, arguing he has established a prima facie case for relief under
Senate Bill 1437 and urging us to remand for an evidentiary hearing pursuant to Penal




1 As discussed in the text, Senate Bill 1437 “amend[ed] the felony murder rule and the
natural and probable consequences doctrine . . . to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with the intent to kill, or was
not a major participant in the underlying felony who acted with reckless indifference to
human life.” (Stats. 2018, ch. 1015, § 1(f).) Senate Bill 1437 also added Penal Code
section 1170.95 to allow individuals “convicted of felony murder or murder under a
natural and probable consequences theory” to petition the sentencing court to vacate the
“murder conviction” and be resentenced on any remaining counts.

                                              2
Code section 1170.95, subdivision (d)(3).2 The People respond that defendant is not
entitled to an evidentiary hearing under section 1170.95, subdivision (d)(3) because he
has not filed a petition for resentencing under section 1170.95. We agree with the
People.3
        Defendant also asks us to vacate the voluntary manslaughter conviction as a lesser
included offense to first degree murder and stay the sentence for one of the two robbery
convictions. The People concede these issues, and we accept the concessions.
        Accordingly, we will vacate the conviction on voluntary manslaughter conviction
(count 4) and vacate the sentence on that count. We will also vacate the sentences on the
second degree robbery convictions (counts 2 and 5), and remand for the purpose of
resentencing on those counts only. In all other respects, we will affirm.
                                   I. BACKGROUND
        On November 22, 2016, the District Attorney of El Dorado County filed a first
amended complaint charging defendant with the first degree murder of Dennis Wright
(§ 187, subd. (a)), the second degree robbery of Wright (§ 211), the voluntary
manslaughter of Wright (§ 192, subd. (a)), and the second degree robbery of K.G.
(§ 211).4 It was further alleged as to all counts that a principle was armed with a firearm


2   Undesignated statutory references are to the Penal Code.
3 During the pendency of this appeal, the Governor signed Senate Bill No. 775 (2021-
2022 Reg. Sess.) (Senate Bill 775), which amends section 1170.95 to provide that
persons with nonfinal convictions for murder, attempted murder, or manslaughter may
challenge the validity of those convictions on direct appeal “based on the changes made
to Sections 188 and 189 by Senate Bill 1437.” (Stats. 2021, ch. 551, § 2; § 1170.95,
subd. (g), eff. Jan. 1, 2022.) We requested supplemental briefing on the effect, if any, of
Senate Bill 775 on defendant’s appeal. Both parties agree that defendant can now
challenge the validity of the first degree murder conviction on direct appeal, but neither
party suggests he has done so here.
4 A codefendant, Harvest Davidson, was also charged with the first degree murder and
second degree robbery of Wright.

                                             3
within the meaning of section 12022, subdivision (a)(1). Defendant waived his right to a
preliminary hearing and the complaint was deemed an information.
        That same day, pursuant to a plea agreement, defendant pled guilty to each count
in the information and admitted the firearm allegation.5 The plea agreement specified
that defendant would cooperate with the prosecution and testify truthfully in any
proceedings against his codefendant or other involved parties. As part of the plea
bargain, the prosecution agreed that defendant, upon satisfying his obligation to
cooperate and testify truthfully, would be permitted to withdraw his plea to the first
degree murder charge. The prosecution would then dismiss that charge, and defendant
would receive a stipulated sentence of nine years on the remaining counts. In the event
that defendant failed to cooperate, he would be “sentenced in accordance with his First
Degree Murder plea.”
        On March 12, 2019, defendant filed a motion to dismiss the first degree murder
count pursuant to section 995 and/or section 1385. The motion argued that defendant
could not be convicted of first degree murder under then newly enacted Senate Bill 1437
because evidence adduced at a preliminary hearing for the other involved parties showed
that defendant was not the actual perpetrator of the murder, was not a direct aider and
abettor to the murder, and was not a major participant in the underlying felony who acted
with reckless indifference to human life.6 (§ 189, subd. (e)(1)-(3).) Defendant
contemporaneously filed a motion to withdraw his plea pursuant to section 1018 arguing,
again, that Senate Bill 1437 precluded the conviction for first degree murder. The motion
was accompanied by a declaration by defendant’s counsel averring that defendant “was
not the direct perpetrator of [the] murder,” “did not aid, abet, counsel, command, induce,



5   No factual basis for the plea was described on the record during the plea colloquy.
6We have not been provided with a transcript of the preliminary hearing. However, the
motion to dismiss describes the underlying offense as a robbery or drug deal gone bad.

                                              4
solicit, request, or assist the actual killer in the commission of murder in the first degree,”
and “did not act with reckless indifference to human life.” The trial court denied both
motions.
         On February 13, 2020, defendant invoked his Fifth Amendment rights and refused
to testify in the jury trial against one of the other involved parties. Defendant
acknowledged that he understood the consequences of his breach of the plea agreement
and the prosecution requested that defendant be sentenced as soon as possible.
         On July 9, 2020, defendant filed a sentencing memorandum and motion to dismiss
arguing, again, that evidence adduced at the preliminary hearing showed he was not the
actual perpetrator of the murder, was not a direct aider and abettor to the murder, and was
not a major participant in the underlying felony who acted with reckless indifference to
human life.7 The prosecution opposed the motion arguing, inter alia, that defendant was
bound by the terms of the plea agreement, which included a waiver applicable to any
direct or collateral attack on the sentence or judgment. The trial court heard argument
and denied the motion by written decision, ruling that defendant was bound by the terms
of the plea agreement. The trial court further stated: “It should be noted that [defendant]
entered into the plea agreement and entered his guilty pleas prior to a preliminary hearing
on the offenses charged against him. [Defendant] did testify at a preliminary hearing for
the other defendants, but it was as a cooperating witness for the prosecution. Thus, the
focus of the hearing and the evidence was not on [defendant’s] role in the alleged crimes.
Without the benefit of adjudicated facts concerning [defendant’s] role in the alleged
crimes, it is not possible for the court to make a determination whether amended section
189[, subdivision ](e) even applies to [defendant].”




7   Defendant appears to have filed another iteration of the same motion on July 24, 2020.

                                               5
       On October 2, 2020, the trial court sentenced defendant to an indeterminate term
of 25 years to life for first degree murder plus one year for the gun enhancement. The
trial court sentenced defendant to a total determinate term of four years for the two
robbery counts. The trial court also imposed a term of three years for voluntary
manslaughter but stayed imposition of the sentence pursuant to section 654. This appeal
timely followed.
                                      II. DISCUSSION
A.     Senate Bill 1437 and Section 1170.95
       Defendant argues that Senate Bill 1437 applies retroactively to him, and thus
applies to the plea agreement. He argues that he has made a prima facie showing of
entitlement to relief under Senate Bill 1437 and urges us to remand for an evidentiary
hearing under section 1170.95.8 The People respond that defendant must proceed by way
of a petition pursuant to section 1170.95 and cannot circumvent that process by seeking
retroactive relief in this appeal. The People have the better argument.
       Senate Bill 1437, which became effective on January 1, 2019, restricted the
application of the felony-murder rule and the natural and probable consequences doctrine,
as applied to murder, “to ensure that murder liability is not imposed on a person who is
not the actual killer, did not act with the intent to kill, or was not a major participant in
the underlying felony who acted with reckless indifference to human life.” (Stats. 2018,
ch. 1015, § 1(f); People v. Gentile (2020) 10 Cal.5th 830, 842.) Senate Bill 1437 sought
to accomplish this objective by adding three new provisions to the Penal Code.
       First, Senate Bill 1437 added section 188, subdivision (a)(3), which amends the
natural and probable consequences doctrine, and provides: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal in a crime



8Defendant does not appear to seek reversal of the trial court’s orders denying his
motions to dismiss or motion to withdraw his plea.

                                               6
shall act with malice aforethought. Malice shall not be imputed to a person based solely
on his or her participation in a crime.” (§ 188, subd. (a)(3); Stats. 2018, ch. 1015, § 2.)
       Second, Senate Bill 1437 added section 189, subdivision (e), which amends the
felony murder rule, and provides: “A participant in the perpetration or attempted
perpetration of [qualifying felonies] in which a death occurs is liable for murder only if
one of the following is proven: [¶] (1) The person was the actual killer[;] [¶] (2) The
person was not the actual killer, but, with the intent to kill, aided, abetted, counseled,
commanded, induced, solicited, requested, or assisted the actual killer in the commission
of murder in the first degree[;] [¶] (3) The person was a major participant in the
underlying felony and acted with reckless indifference to human life, as described in
subdivision (d) of Section 190.2.”
       Third, Senate Bill 1437 added section 1170.95, “which provides a procedure for
convicted murderers who could not be convicted under the law as amended to
retroactively seek relief.” (People v. Lewis (2021) 11 Cal.5th 952, 959.) Section 1170.95
allows “[a] person convicted of felony murder or murder under the natural and probable
consequences doctrine” to petition the sentencing court to vacate the murder conviction
and be resentenced on any remaining counts. (§ 1170.95, subd. (a).)9
       An offender may file a petition under section 1170.95 when the following
conditions are met: “(1) A complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory of felony murder,
murder under the natural and probable consequences doctrine or other theory under
which malice is imputed to a person based solely on that person’s participation in a
crime, or attempted murder under the natural and probable consequences doctrine[;] [¶]



9As amended by Senate Bill 775, section 1170.95 now also applies to persons previously
convicted of attempted murder or manslaughter under a felony-murder or natural and
probable consequences theory. (§ 1170.95, subd. (a).)

                                               7
(2) The petitioner was convicted of murder, attempted murder or manslaughter following
a trial or accepted a plea in lieu of a trial at which the petitioner could have been
convicted of murder or attempted murder[;] [¶] [and] (3) The petitioner could not be
convicted of murder or attempted murder because of changes to Section 188 or 189 made
effective January 1, 2019.” (§ 1170.95, subd. (a)(1)-(3); see also § 1170.95, subd.
(b)(1)(A).)
       Under Section 1170.95, subdivision (b)(1) the petition must be filed “with the
court that sentenced the petitioner” and must include: (1) a declaration by the petitioner
that he or she is eligible for relief under the requirements set forth in section 1170.95,
subdivision (a); (2) the superior court case number and year of the petitioner’s
conviction; and (3) whether the petitioner requests the appointment of counsel.
(§ 1170.95, subd. (b)(1).) Where the petition complies with the requirements of section
1170.95, subdivision (b)(1), the trial court must appoint counsel, if requested, and
entertain briefing by the parties. (§ 1170.95, subds. (b)(3), (c).) The trial court must then
review the petition to determine whether the petitioner has made a prima facie showing
that he or she is entitled to relief. (§ 1170.95, subd. (c); People v. Lewis, supra, 11
Cal.5th at pp. 970-971.) If the court determines the petitioner has met his or her prima
facie burden, the trial court must issue an order to show cause and hold a hearing to
determine whether to vacate the murder conviction and to resentence the petitioner on
any remaining counts. (§ 1170.95, subds. (c), (d)(1).) At the hearing, the prosecution
must prove, beyond a reasonable doubt, that the petitioner is ineligible for resentencing.
(§ 1170.95, subd. (d)(3).
       Until recently, section 1170.95 provided the exclusive avenue by which persons
previously convicted of murder under now-invalid theories could obtain retroactive relief.
(People v. Gentile, supra, 10 Cal.5th at p. 853; People v. Duchine (2021) 60 Cal.App.5th
798, 810.) Senate Bill 775 now authorizes such persons to challenge the validity of their
nonfinal convictions for murder, attempted murder, or manslaughter by direct appeal.

                                              8
(§ 1170.95, subd. (g) [“A person convicted of murder, attempted murder, or manslaughter
whose conviction is not final may challenge on direct appeal the validity of that
conviction based on the changes made to Sections 188 and 189 by Senate Bill 1437”]; see
also Assem. Com. on Public Safety on Sen. Bill 775, amended July 6, 2021 [“[T]his bill:
[¶] . . . [¶] (1)(j) [s]tates that a person convicted of murder, attempted murder, or
manslaughter, whose conviction is not final, may challenge the validity of that conviction
on direct appeal rather than via the petition”].)
       Defendant has not filed a petition pursuant to section 1170.95 and does not purport
to challenge the validity of his first degree murder conviction by way of this appeal.
Instead, he asks us to find that he has already made a prima facie showing of eligibility
for resentencing relief and remand for an evidentiary hearing under section 1170.95,
subdivision (c).10 This we cannot do.
       We acknowledge defendant’s predicament. We recognize he may be able to make
a prima facie case for resentencing relief (although we cannot say he has already done so)




10  Defendant also asks us to find that the plea agreement does not preclude him from
seeking relief under Senate Bill 1437. We have no quarrel with the idea that persons
convicted by plea may seek the ameliorative benefits of Senate Bill 1437. (Stats. 2018
ch. 1015 [“This bill would provide a means of vacating the conviction and resentencing a
defendant when a complaint, information, or indictment was filed against the defendant
that allowed the prosecution to proceed under a theory of first degree felony murder or
murder under the natural and probable consequences doctrine, the defendant was
sentenced for first degree or 2nd degree murder or accepted a plea offer in lieu of a trial
at which the defendant could be convicted for first degree or 2nd degree murder, and the
defendant could not be charged with murder after the enactment of this bill,” italics
added].) But defendant can only obtain that benefit by following the petitioning
procedure described in section 1170.95 (which begins with the filing of a petition) or
raising the matter on direct appeal. (People v. Sanchez (2020) 48 Cal.App.5th 914, 919
[“Specifying that section 1170.95 applies to murder convictions both by trial and by
guilty plea clarifies that it does not matter how the murder conviction was obtained for
section 1170.95 to apply”].) He cannot pick and choose which portions of section
1170.95 he wishes to follow.

                                              9
and agree that the matter should be remanded for further proceedings. But those
proceedings must begin with the filing of a facially sufficient petition, as the trial court
cannot grant an evidentiary hearing under section 1170.95, subdivision (c) without one.
We will therefore deny the request for remand but encourage defendant to file a petition
pursuant to section 1170.95.
B.     Voluntary Manslaughter
       Defendant pled guilty to the first degree murder of Wright and the voluntary
manslaughter of the same victim. The trial court sentenced defendant to an indeterminate
term of 25 years to life for the first degree murder (count 1), and a determinate term of
three years for the voluntary manslaughter (count 4), but stayed imposition of the latter
term pursuant to section 654. Defendant argues the conviction for voluntary
manslaughter should be vacated as a lesser included offense to the murder conviction.
The People concede the issue, and we accept the concession. (People v. Sanchez (2001)
24 Cal.4th 983, 987.) We will therefore reverse the conviction on count 4 and vacate the
sentence on that count.
 C.    Second Degree Robbery
       Defendant pled guilty to the first degree murder of Wright and second degree
robbery of the same victim. The trial court sentenced defendant to an indeterminate term
of 25 years to life for the first degree murder (count 1) and a consecutive determinate
term of four years for the two second degree robbery convictions, as follows: a three year
term for the second degree robbery of Wright (count 2), and a one year term for the
second degree robbery of K.G. (count 5). Defendant argues the sentence on count 2
should be stayed pursuant to section 654. The People concede the issue, and we accept
the concession. We will therefore remand for resentencing on the robbery counts (counts
2 and 5).




                                              10
                                  III. DISPOSITION
      Defendant’s conviction for voluntary manslaughter in count 4 is reversed, and the
sentence on that count vacated. The sentences are also vacated as to the second degree
robbery counts (counts 2 and 5), and the matter remanded for the purpose of resentencing
on those counts only. The judgment is otherwise affirmed. The trial court is directed to
prepare a corrected abstract of judgment and forward it to the Department of Corrections
and Rehabilitation.


                                                       /S/

                                                RENNER, J.



We concur:


/S/

BLEASE, Acting P. J.


/S/

HULL, J.




                                           11